UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7714


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAFAEL HERNANDEZ-RODRIGUEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:11-cr-00309-WO-5)


Submitted: April 5, 2017                                           Decided: May 3, 2017


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafael Hernandez-Rodriguez, Appellant Pro Se. Robert Michael Hamilton, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rafael Hernandez-Rodriguez appeals the district court’s order granting his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). On appeal, he challenges

the extent of the district court’s reduction. We have reviewed the record and find no

reversible error. The district court reduced his sentence to the bottom of his amended

Guidelines range based on Amendment 782. Accordingly, we affirm for the reasons

stated by the district court. See United States v. Hernandez-Rodriguez, No. 1:11-cr-

00309-WO-5 (M.D.N.C. Feb. 12, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2